         Case 2:21-cv-00505-SMD Document 1 Filed 07/29/21 Page 1 of 9



                            UNITED STAWS
                                       ,, DISTRICT COURT
                             MIDDLE,DISTRICT OF ALABAMA
                                 NORTHERN DIVISION
                                            - Q
Pamela N. Pogue,

       Plaintiff,
                                                     )
v.                                                   ) Civil Action No. 9- 2- k
                                                                                   V" SIDS
                                                     ) Plaintiff Demands Trial by Jury
Experian Information Solutions, Inc.,
Equifax Information Services, LLC,and
Selene Finance, LP,

       Defendants.                                   )


                                          COMPLAINT

       COMES NOW Plaintiff, Pamela N. Pogue, by and through the undersigned counsel, and

complains against Defendants Experian Information Solutions, Inc., Equifax Information

Services, LLC and Selene Finance, LP as follows:

                                PRELIMINARY STATEMENT

1.     Plaintiff seeks equitable and monetary relief because of Defendants' violations ofthe Fair

Credit Reporting Act, 15 U.S.C. § 1681, et seq. (hereinafter, "FCRA”), which contains certain

causes of action, duties, limitations and prohibitions against furnishers of information and credit

reporting agencies.

                      STATEMENT OF JURISDICTION AND VENUE

2.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202. Venue in this District is

proper in that Defendants transact business within this District, the conduct complained of relates

to a parcel of real property situated within this District, and the conduct complained of relates to a

                                            Page 1 of9
         Case 2:21-cv-00505-SMD Document 1 Filed 07/29/21 Page 2 of 9




bankruptcy that was successfully completed in this District.

                              STATEMENT OF THE PARTIES

3.     Plaintiff Pamela N. Pogue ("Ms. Pogue") is a natural person, is over the age of majority,

recently became a resident and citizen ofEscambia County,Florida, and is an individual consumer

aggrieved by the unlawful conduct of the above-identified Defendants.           Ms. Pogue is a

"consumer as that term is defined by 15 U.S.C. § 1681a(c).

4.     Defendant Experian Information Solutions, LLC ("Experian") is a Foreign Corporation

and has a principal place of business at 505 City Parkway West, Orange, California 92668.

Experian is a consumer reporting agency, as defined by 15 U.S.C. § 1681(f),that regularly engages

in the business of assembling, evaluating, and dispersing information concerning consumers for

the purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681a(d), to third parties.

5.      Defendant Equifax Information Services, LLC ("Equifax") is a Foreign Limited Liability

Company and has a principal place of business at 1550 Peachtree Street, Northwest, Atlanta,

Georgia 30309. Equifax is a consumer reporting agency, as defined by 15 U.S.C. § 1681(f), that

regularly engages in the business ofassembling,evaluating, and dispersing information concerning

consumers for the purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681a(d), to

third parties.

6.      Defendant Selene Finance, LP ("Selene")is a Foreign Limited Partnership, has a principal

place of business at 9990 Richmond Avenue, Suite 100, Houston, Texas 77042, and is engaged in

the business of collecting and servicing consumer mortgage accounts. Selene is a "furnisher of

informatioe, as defined by 15 U.S.C. § 1681s-2(a)and (b),that regular and in the ordinary course

of business furnishes information to one or more consumer reporting agencies about consumer


                                           Page 2 of9
           Case 2:21-cv-00505-SMD Document 1 Filed 07/29/21 Page 3 of 9




transactions or experiences with any consumer.

                                   FACTUAL ALLEGATIONS

7.     Ms. Pogue incorporates herein by reference each of the foregoing paragraphs.

8.     On June 15, 2011, Ms.Pogue filed a Voluntary Petition under Chapter 13, Title 11, ofthe

United States Code, with the same being filed in the United States Bankruptcy Court for the

Middle District of Alabama and bearing bankruptcy case number 11-10978 ("Bankruptcy

Case").

9.     On July 11, 2016, the Bankruptcy Court entered an Order Granting Motionfor Chapter

13 Discharge under Section 1328(a)("Discharge Order")to Ms. Pogue.

10.    The Discharge Order extinguished Ms. Pogue's in personam liability on a mortgage loan

debt serviced and reported by Selene. This is the mortgage loan account at issue in this case.

11.    In or around the first quarter of 2021, Ms. Pogue submitted an application for a loan to

purchase and/or refinance an existing loan related to certain real property. The application was

denied due to inaccurate reporting by Selene.

12.       Specifically, relative to the inaccurate reporting, Selene was reporting and continues to

report to one or more credit reporting agencies that Ms. Pogue has a balance of approximately

$266,079.00 related to the mortgage loan, with a normal monthly payment of $1,902.00, and

with the last payment made in December 2020, related to the discharge debt.

13.       Ms. Pogue promptly filed disputes with Equifax, Experian and Trans Union, LLC. Ms.

Pogue disputed that she owed the debt and provided all relevant bankruptcy (filing and

discharge)information with each dispute.




                                              Page 3 of9
          Case 2:21-cv-00505-SMD Document 1 Filed 07/29/21 Page 4 of 9




14.    On April, 2021, Equifax mailed an investigation results letter to Ms. Pogue which states

that Equifax has verified that the account with Selene belongs to Ms. Pogue, that the account has

been updated, that the account balance as of March 12, 2021 is $266,079.00, that the last

payment was made in December 2020, and that the regularly scheduled payment amount is

$1,902.00. The reporting is inaccurate as Ms. Pogue has no in personam or individual liability

on the subject account and/or that Ms. Pogue does not owe a balance on the subject account.

15.      On May 25, 2021, Experian mailed an investigation results letter to Ms. Pogue which

states that the account balance as of May,2021 is $266,079.00, that the last payment was made

in December 2020, and that the regularly scheduled payment amount is $1,902.00. The report

further states that the line item was updated from the processing of Ms. Pogue's dispute in May

2021. The reporting is inaccurate as Ms. Pogue has no in personam or individual liability on the

subject account and/or that Ms. Pogue does not owe a balance on the subject account.

16.      Experian provided an updated credit report, in conjunction with the investigation results

letter, which reflects that the account balance as of May,2021 is $266,079.00 and that the

regularly scheduled payment amount is $1,902.00. The report further states that the line item

was updated from the processing of Ms. Pogue's dispute in May 2021. The reporting is

inaccurate as Ms. Pogue has no in personam or individual liability on the subject account and/or

that Ms. Pogue does not owe a balance on the subject account.

17.      On May 25, 2021, Trans Union, LLC mailed an updated post-dispute report to Ms. Pogue

which does not contain any item reported by Selene.

18.      Selene verified and/or reverified the false reporting to Equifax, Experian and/or Trans

Union.


                                            Page 4 of9
         Case 2:21-cv-00505-SMD Document 1 Filed 07/29/21 Page 5 of 9




19.    Equifax and Experian published the information to third-parties through its credit

reporting database.

20.    Equifax and Experian failed in their duty to reinvestigate the dispute filed by Ms. Pogue.

21.    The dispute was resolved in favor of Selene without the correction and/or deletion ofthe

inaccurate information related to the mortgage loan account.

22.    Notwithstanding the dispute filed by Ms. Pogue, Selene verified and/or reverified the

account and relevant information to Equifax and Experian.

23.    Notwithstanding the dispute filed by Ms. Pogue, Equifax and Experian failed and/or

refused to accurate report the account.

24.    Defendants' negligent and/or willful violations of the Fair Credit Reporting Act, federal

law, and/or state law have caused Ms. Pogue to suffer mental distress, embarrassment, frustration

and humiliation, and loss of money which Ms.Pogue will in the future continue to suffer the same.

25.    Ms. Pogue has abstained from applying for credit, had adverse action taken on existing

credit accounts and/or been denied credit, and sustained actual damages including emotional

distress and pecuniary loss.

26.    Ms. Pogue has dedicated a significant amount oftime to her efforts to have her credit

reports reflect accurately.

26.    Because of Defendants' unlawful conduct, Ms. Pogue is entitled to damages (actual,

punitive and statutory, as available), attorney's fees, and all other appropriate measures of reliefto

punish and deter similar future conduct by Defendants.




                                            Page 5 of9
        Case 2:21-cv-00505-SMD Document 1 Filed 07/29/21 Page 6 of 9



                                     CAUSES OF ACTION

                         COUNT I — AGAINST SELENE
                VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                             15 U.S.C. §1681,et seq.

27.    Ms. Pogue incorporates herein by reference each of the foregoing paragraphs.

28.    Selene violated the FCRA. A11 actions taken by employees, agents, servants, or

representatives of any type for Selene were taken in the line and scope of such individuals'(or

entities') employment, agency, or representation.

29.    Selene, in response to Ms. Pogue's dispute, willfully and/or negligently verified and/or

reverified the accuracy of the false and derogatory information it had furnished and continues to

furnish to one or more credit reporting agencies, specifically including Equifax and Experian.

30.    In the entire course of its actions, Selene, as a furnisher ofinformation, willfully and/or

negligently violated the provisions of the FCRA in the following respects:

       a.      By willfully and/or negligently failing to fulfill its duties as listed within section
               15 U.S.C. §1681s-2(b), to wit:

              (1)      failing to conduct a reasonable investigation with respect to the
                       information disputed by Ms. Pogue, after having received notice of the
                       dispute from one or more credit reporting agencies;

              (2)      failing to review all relevant information provided by Ms. Pogue; and

              (3)      failing to modify, delete and/or permanently block information relating to
                       the subject account as said account is being reported within Ms. Pogue's
                       credit disclosure files.

       b.      defaming Ms. Pogue by publishing to third parties false and derogatory
               information regarding his creditworthiness

       c.      invading the privacy of Ms.Pogue; and

       d.      failing in its duty to prevent foreseeable injury to Ms. Pogue.


                                             Page 6 of9
         Case 2:21-cv-00505-SMD Document 1 Filed 07/29/21 Page 7 of 9




31.    The foregoing acts and omissions were undertaken by Selene willfully, intentionally,

knowingly and/or in gross reckless disregard for the rights of1\4 Pogue.

32.    As a result ofthe above violations ofthe FCRA, Selene is liable to Ms. Pogue for a

declaratory judgment that Selene's conduct violated the FCRA. Selene is further liable to Ms.

Pogue for damages (actual, statutory and punitive, as available), and costs and attorney's fees,

under the FCRA,pursuant to 15 U.S.C. § 1681n,for any conduct determined to be willful, and

pursuant to § 1681o, for any conduct determined to be reckless and/or negligent.

       WHEREFORE,Ms. Pogue prays thatjudgment be entered against Selene as follows:

       a)      a declaratory judgment that Selene violated the FCRA;

       b)      a declaratory judgment that Selene acted intentionally, willfully, negligently

       and/or in reckless disregard of Ms. Pogue's rights and Selene's obligations under the

       FCRA;

       c)      an award of damages (actual, statutory and punitive, as available) to Ms.Pogue as

       provided by the FCRA;

       d)      an award ofreasonable attorney's fees and costs as provided by the FCRA; and

       e)      an award of such other and further relief, in law and/or equity, as this Honorable

        Court may deem just and appropriate.

                   COUNT II — AGAINST EXPERIAN AND EQUIFAX
                 VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                               15 U.S.C. 41681, et seq.

33.     Ms. Pogue incorporates herein by reference each of the foregoing paragraphs.

34.     During the entire course oftheir actions, Equifax and Experian willfully and/or negligently

violated the provisions of the FCRA as follows:


                                            Page 7 of9
        Case 2:21-cv-00505-SMD Document 1 Filed 07/29/21 Page 8 of 9




       a.     by willfully and/or negligently failing, in the preparation of the consumer reports
              concerning Ms. Pogue, to follow reasonable procedures to assure maximum
              possible accuracy ofthe information within the reports;

       b.     by willfully and/or negligently failing to comport with 15 U.S.C. § 1681i;

       c.     by defaming Ms. Pogue by publishing to third parties false and derogatory
       information regarding his creditworthiness;

       d.      by invading the privacy of Ms. Pogue; and

       e.      by failing in its duty to prevent foreseeable injury to Ms. Pogue.

35.    The foregoing acts and omissions were undertaken by Equifax and Experian willfully,

intentionally, knowingly and/or in gross reckless disregard for the rights of Ms.Pogue.

36.    As a result ofthe above violations ofthe FCRA,Equifax and Experian is liable to Ms.

Pogue for a declaratory judgment that their conduct violated the FCRA. Equifax and Experian

are further liable to Ms. Pogue for damages (actual, statutory and punitive, as available), and

costs and attorney's fees, under the FCRA,pursuant to 15 U.S.C. § 1681n, for any conduct

determined to be willful, and pursuant to § 1681o, for any conduct determined to be reckless

and/or negligent.

       WHEREFORE,Ms. Pogue prays that judgment be entered against Equifax and

Experian as follows:

       a)      a declaratory judgment that these Defendants violated the FCRA;

       b)      a declaratory judgment that these Defendants acted intentionally, willfully,

       negligently and/or in reckless disregard of Ms. Pogue's rights and these Defendants'

       obligations under the FCRA;

       c)      an award of darnages (actual, statutory and punitive, as available) to Ms. Pogue as

        provided by the FCRA;

                                            Page 8 of9
        Case 2:21-cv-00505-SMD Document 1 Filed 07/29/21 Page 9 of 9




       d)     an award ofreasonable attorney's fees and costs as provided by the FCRA; and

      e)      an award of such other and further relief, in law and/or equity, as this Honorable

       Court may deem just and appropriate.

       RESPECTFULLY SUBMITTED this the 29 •ay of July 021

                                                    /s/ Anthon
                                                      nthony Brian Bush(BUS028)
                                                    Attorneyfor PlaintiffPamela Pogue
The Bush Law Firm,LLC
Parliament Place Professional Center
3198 Parliament Circle 302
Montgomery, Alabama 36116
Phone:        (334)263-7733
Facsimile:    (334)832-4390
Bar Id. #:    ASB-7306-A54B
Email:        abush@bushlegalfirm.com




Equifax Information Services, LLC
c/o Corporation Service Company,Inc.
641 South Lawrence Street
Montgomery, Alabama 36104

Experian Information Solutions, Inc.
c/o C T Corporation System
2 North Jackson Street, Suite 605
Montgomery, Alabama 36104

Selene Finance, LP
c/o Corporation Service Company,Inc.
641 South Lawrence Street
Montgomery, Alabama 36104




                                          Page 9 of9
